—In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Michael Mosca, the Chief of Police of the City of Mount Vernon Police Department, that the petitioner was not entitled to disability benefits pursuant to General Municipal Law § 207-c, the appeal, as limited by the appellants’ brief, is from so much of an order of the Supreme Court, Westchester County (Barone, J.), entered July 17, 1998, as, upon reargument, granted that branch of the petition which was to annul the determination and direct the respondents to hold an evidentiary hearing, and remitted the matter to the respondents for an evidentiary hearing.
Ordered that the appeal is dismissed, without costs or disbursements.
No appeal lies from a nonfinal order in a proceeding pursuant to CPLR article 78 (see, CPLR 5701 [b] [1]; Matter of Simonsen v Zoning Bd. of Appeals, 263 AD2d 326). The appellants did not seek leave to appeal and we decline to sua sponte grant leave. Accordingly, the appeal is dismissed. Santucci, J. P., Thompson, Sullivan and Smith, JJ., concur.